FILED
                             NOT FOR PUBLICATION                               JUN 12 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OLEKSNDR PETRUK; HALYNA                          No. 12-74152
PETRUK,
                                                 Agency Nos.          A098-263-872
              Petitioners,                                            A098-263-873

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 9, 2015**
                              San Francisco, California

Before: SCHROEDER, D.W. NELSON, and IKUTA, Circuit Judges.

      Oleksndr Petruk (Mr. Petruk) and Halyna Petruk (Ms. Petruk) petition for

review of the Board of Immigration Appeals’ (BIA) decision. We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Petitioners are citizens of the Ukraine and members of the Church of

Evangelist Christian Baptists, a minority religion in Ukraine. Forensic document

analysis of Petitioners’ immigration materials supports the BIA’s finding that

Petitioners entered the United States using fraudulent admission stamps and then

attempted to gain permanent residency status using those same stamps. The BIA’s

conclusion that Petitioners’ purported ignorance of the fraud was implausible was

based on Mr. Petruk’s education and previous experience with the United States

visa application process, and did not rely on conjecture or speculation. Substantial

evidence supports the BIA’s finding that Petitioners are removable under 8 U.S.C.

§ 1182(a)(6)(C)(i) for knowingly attempting to procure an immigration benefit by

fraud or wilful misrepresentation. Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th

Cir. 2006) (“We review the BIA’s findings of fact, including credibility findings,

for substantial evidence and must uphold the BIA’s finding unless the evidence

compels a contrary result.” (quoting Monjaraz–Munoz v. INS, 327 F.3d 892, 895

(9th Cir. 2003))).

      Substantial evidence also supports the BIA’s adverse credibility finding,

which served as the basis for the denial of Mr. Petruk’s application for asylum and

withholding of removal. The BIA’s adverse credibility determination considered

the totality of the circumstances and rested on “specific and cogent reasons” related


                                         2
to Mr. Petruk’s demeanor, evasiveness, numerous non-trivial inconsistencies in his

testimony, and the reasonable rejection of the explanations Mr. Petruk provided for

these inconsistencies. Shrestha v. Holder, 590 F.3d 1034, 1039–46 (9th Cir.

2010); 8 U.S.C. § 1158(b)(1)(B)(iii). Without credible testimony, the documentary

evidence in the record is insufficient to demonstrate Mr. Petruk suffered past

persecution or has a well-founded fear of future persecution on account of his

Baptist religion. Shoafera v. I.N.S., 228 F.3d 1070, 1073–74 (9th Cir. 2000) (past

persecution or a well-founded fear of future persecution is necessary element of

asylum claim). Accordingly, substantial evidence supports the denial of Mr.

Petruk’s application for asylum and withholding of removal.1 Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the BIA’s denial of CAT protection. Mr.

Petruk’s testimony was not credible, and the BIA concluded that the other evidence

in the record did not support a finding that it is “more likely than not” Mr. Petruk

will be tortured upon his return to Ukraine. Almaghzar, 457 F.3d at 922–23. The

police and medical records, country condition reports, and other documentary

evidence in the record do not compel a contrary conclusion.



      1
      Ms. Petruk was listed as a derivative beneficiary on her husband’s asylum,
withholding of removal, and Convention Against Torture (CAT) applications.
                                          3
          Finally, the BIA did not abuse its discretion in denying Petitioners’ motion

to remand to the IJ. Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1011 (9th Cir.

2006). Mr. Petruk was given an opportunity to explain inconsistencies between his

testimony and the medical records. Even if a corroborating medical opinion could

have provided additional information about Mr. Petruk’s injuries, it would not have

affected the adverse credibility determination underpinning the BIA’s denial of

relief.

          PETITION DENIED.




                                             4